DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022 has been entered.

Status of Claims
Claims 1-4, 7-10, and 13-22 are pending and under consideration for patentability; claims 1, 10, and 20 have been amended; claims 5, 6, 11, 12, and 23 have been cancelled.

Response to Arguments
Applicant’s arguments dated 11 July 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.  
Applicant has amended the independent claims to incorporate limitations similar to those appearing in the now-cancelled dependent claims, further adding that the signal quality score comprises a colored graphical representation of a signal trace of the electrophysiological signal.  Applicant argues that the previously applied prior art of Koyrakh and Harlev does not disclose or suggest the claimed signal traces of electrophysiological signals that are colored according to their respective signal quality scores.  The Examiner has addressed the amended limitations, and especially the claimed signal traces, in the updated text of the rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh et al. (US 2015/0057507 A1) in view of Harlev et al. (US 2012/0184863 A1) and Olson (US 2015/0228254 A1).  
 Regarding claims 1 and 20, Koyrakh describes a method and system of determining signal quality of an electrophysiological signal ([0004], adding electrophysiology data points to an electrophysiology map when inclusion data satisfies inclusion criteria), comprising 
receiving, at a signal processor ([0013])
information regarding proximal stability, relative to an anatomical region ([0048], the measured electrophysiological information is associated with a particular location in space; [0054]: “a proximity criterion can help ensure that the electrophysiology data point is sufficiently close to a geometry point,” including “when the location of the probe…is within a preset distance” from a geometry point; the Examiner respectfully submits that the “geometry point” described by the prior art is analogous to the “anatomical region” as recited), of an electrophysiology catheter used to measure the electrophysiological signal at an acquisition time of the electrophysiological signal ([0051], catheter velocity criterion; [0054], proximity criterion)
information regarding temporal stability of the electrophysiological signal ([0052], dwell time criterion)
computing a signal quality score using the information regarding proximal stability and the information regarding temporal stability (figure 5, decision block 540; [0049], if the inclusion data for the collected electrophysiology data point satisfies the defined inclusion criteria, then the electrophysiology data point is added to the electrophysiology map; figures 3 and 4, panels 300 also show a percentile score in the bottom right box; the Examiner respectfully submits that deciding whether or not to include the electrophysiological data point in the electrophysiological map is analogous to computing a signal quality score, as only those points that meet the inclusion criteria (i.e., have a high enough signal quality score or a signal quality score of “yes”) are included in the electrophysiological map), wherein the signal quality score comprises a numerical score (figures 3 and 4, panels 300 also show a percentile score in the bottom right box)
outputting a graphical representation of the signal quality score (figures 3 and 4; [0043]: the “heads up” display provides feedback regarding the current status of certain inclusion criteria)
Regarding claim 10, Koyrakh describes a method of mapping electrophysiological signal quality ([0004]), comprising receiving an electrophysiological signal ([0004]), computing a signal quality score for the received electrophysiological signal as a function of two or more of a surface proximity parameter ([0054]), a contact force parameter ([0096]), and a signal temporal stability parameter ([0052]), wherein the signal quality score comprises a numerical score (figures 3 and 4, panels 300 also show a percentile score in the bottom right box), and outputting a graphical representation of the computed signal quality score (figures 3 and 4; [0043]: the “heads up” display provides feedback regarding the current status of certain inclusion criteria). 
Regarding claims 1, 10, and 20, specifically regarding the limitation of computing a “signal quality score,” the Examiner respectfully submits that Koyrakh’s disclosure of only using points that meet the inclusion criteria inherently discloses the use of a “score.”  The Examiner interprets Koyrakh’s embodiments in figures 3 and 4 as supporting this, as figure 3 shows a score of 93% along with the other characteristics of the data points (cycle length, local activation time, and stability).  Similarly, figure 4 shows a score of 97% along with cycle length and local activation time measurements.  
However, in the event that the Examiner’s interpretation is challenged, the Examiner introduces the reference by Harlev.  Harlev also describes a method for determining signal quality of an electrophysiological signal ([0312] - [0313]), including computing a signal quality score in order to determine whether to include the electrophysiological signal data in an electrophysiological map ([0313], beat metrics are computed and provide information on the quality of the specific beat or the likelihood that the beat data is good for inclusion in the map; [0335], beat metrics can provide both a binary yes/no acceptance decision as well as a value indicative of the acceptance level).  As Harlev is also directed towards determining electrophysiological signal quality and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a signal quality metric, similar to that described by Harlev, when using the method described by Koyrakh, as doing so advantageously allows the user to view electrophysiological data that not only meets the inclusion criteria but also is close to meeting the inclusion criteria, providing a more complete view of the user’s physiological status. 
Regarding claims 1, 10, and 20, Koyrakh does not explicitly disclose wherein the graphical representation of the signal quality score comprises a colored graphical representation of a signal traces of the electrophysiological signal.  However, Koyrakh appears to show a color-coded or shaded graphical representation of the electrophysiological signals in figures 3 and 4, panels 300.  Panels 300 also provide a scale with varying degrees of shading or varying colors, which appears to correlate to the cycle length times provided in the legend.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the step of coloring a graphical representation of the electrophysiological signals, as doing so advantageously allows multiple degrees of data to be presented simultaneously on the same map.  Harlev also describes coloring a graphical representation of the electrophysiological signal (figure 11).  Specifically regarding the limitation of outputting a colored graphical representation of a signal trace, the Examiner respectfully directs applicant to the reference of Olson, which was referred to in paragraph [0059] of the published Specification of the current application.  Olson also describes systems and methods for generating, storing, and displaying electrophysiological maps ([0003], [0008]), including outputting a colored graphical representation of a signal trace ([0071], glyph attributes, including glyph color, shape, line weight, line style, line color, fill color, and fill transparency, can be used to represent biological attributes; [0076] specifically describes using electrophysiological signals; [0078] describes using glyphs for displaying quantitative data).  As Olson is also directed towards displaying electrophysiological data and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a colored graphical representation, similar to that described by Olson, when outputting and displaying the signal quality scores, as described by Koyrakh, as doing so advantageously allows the resulting method to display the best signal quality scores in an easy-to-view format for quicker analysis by a user.  
Regarding claims 2 and 21, Koyrakh further describes wherein the information regarding proximal stability comprises
information regarding a distance between the electrophysiology catheter and an anatomical surface at the acquisition time ([0054])
information regarding a velocity of the electrophysiology catheter at the acquisition time ([0051])
Regarding claim 3, Koyrakh further describes wherein the distance between the electrophysiology catheter and the anatomical surface ([0054]: “a proximity criterion can help ensure that the electrophysiology data point is sufficiently close to a geometry point…the proximity criterion can be defined such that it is only satisfied when the location of the probe when the electrophysiology data point is collected is within a preset distance (e.g., 4 mm) from a geometry point”) is measured using a geometric model of the anatomical region ([0054]: “the geometry points can be…sourced from an external imaging modality (e.g., CT, MRI, or the like);” the Examiner respectfully submits that the collection of externally sourced geometry points constitutes a “geometric model”).
Regarding claims 4 and 22, Koyrakh further describes wherein the information regarding proximal stability further comprises information regarding contact force between the electrophysiology catheter and an anatomical surface at the acquisition time ([0096], force based inclusion criteria).
Regarding claim 7, Koyrakh further describes repeating the steps for a plurality of electrophysiological signals to create a signal quality map (figures 3 and 4 show the results of multiple electrophysiological data points which have been used to generate a signal quality map). 
Regarding claims 8 and 14, Koyrakh further describes outputting a graphical representation of the signal quality map (figures 3 and 4, panels 300). 
Regarding claims 9 and 15, Koyrakh further describes wherein outputting a graphical representation of the signal quality map comprises outputting the graphical representation of the signal quality map on a geometric model of the anatomical region (figures 3 and 4, panels 300).
Regarding claim 13, Koyrakh further describes repeating the step of computing a signal quality score for the received electrophysiological signal as a function of two or more of a surface proximity parameter, a contact force parameter, and a signal temporal stability parameter for a plurality of received electrophysiological signals ([0012], [0047]), to create a signal quality map (figures 3 and 4 show the results of multiple electrophysiological data points which have been used to generate a signal quality map).
Regarding claim 16, Koyrakh further describes wherein the surface proximity parameter is based at least in part upon a distance from an electrophysiology catheter receiving the received electrophysiological signal and an anatomical region from which the received electrophysiological signal originated at an acquisition time of the received electrophysiological signal ([0054]). 
Regarding claim 17, Koyrakh further describes wherein the surface proximity parameter is based at least in part upon a velocity of the electrophysiology catheter at the acquisition time ([0051]). 
Regarding claim 18, Koyrakh further describes wherein the function of two or more of a surface proximity parameter, a contact force parameter, and a signal temporal stability parameter comprises a function of all of the surface proximity parameter, the contact force parameter, and the signal temporal stability parameter ([0012], [0047]). 

Allowable Subject Matter
Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record does not disclose using an equation similar to that recited in order to calculate the signal quality metric.  Although the Koyrakh and Harlev references discussed above describe that multiple inclusion criteria and metrics may be used to select a subset of electrophysiological data points for generating an electrophysiological map, neither Koyrakh nor Harlev disclose or suggest using a function of the form recited in pending claim 19.  
Due to the specificity of the equation, the Examiner respectfully submits that the prior art does not contain the requisite teaching, suggestion, and motivation to obviate the pending claim.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792